December 9, 2013 Ms. Cicely L. LaMothe Senior Assistant Chief Accountant Securities and Exchange Commission Washington, DC 20549 Re: Bimini Capital Management, Inc. Form 10-K for the Fiscal Year Ended December 31, 2012 Filed March 20, 2013 File No. 001-32171 Dear Ms. LaMothe: This letter is provided in response to your letter dated November 25, 2013, concerning the referenced filing.Each comment contained in your letter is reproduced below and is followed by our response. GAAP and Non-GAAP Reconciliation, page 58 1. We note in your discussion of economic interest expense that you calculate this measure by adjusting GAAP interest expense by the gains or losses on your Eurodollar futures contracts in effect for the applicable period, while the gains or losses on Eurodollar futures contracts reflected in your consolidated statements of operations include gains or losses for all Eurodollar futures contracts in effect as of the end of each period in accordance with GAAP.Please clarify what is meant by this distinction, and provide us with a quantitative reconciliation of the adjustments to interest expense shown for each period related to your Eurodollar futures, and the income statement line item, Gains (losses) on Eurodollar futures, calculated in accordance with GAAP. Response: The Company utilizes Eurodollar futures contracts to hedge its interest rate risk.Each Eurodollar contract covers a specific three month period, but the Company typically has many contracts in place at any point in time – usually covering several years in the aggregate. For the purpose of computing net economic interest income and ratios relating to cost of funds measures throughout our Management’s Discussion and Analysis of Financial Condition and Results of Operations, GAAP interest expense is adjusted to reflect the realized gains or losses of the specific Eurodollar contracts that pertain to each period presented. However, under ASC 815, Derivatives and Hedging, since we have not elected hedging treatment the gains or losses on all of our Eurodollar futures contracts held during the period are reflected in our consolidated statements of operations.This presentationincludes gains or losses on contracts in effect during the reporting period covering the current period and periods in the future. We believe that presenting the GAAP and Non-GAAP calculations provides additional insight into the all in cost of our interest rate expense realized for the periods presented.The realized and unrealized gains or losses presented in our statement of operations are not necessarily representative of the all in interest rate expense that we will ultimately realize.This is because as interest rates move up or down in the future, the gains or losses we ultimately realize, and which will affect our all in interest rate expense in future periods, may differ from the unrealized gains or losses recognized as of the reporting date. The tables below present a reconciliation of the adjustments to interest expense shown for each period related to our Eurodollar futures, and the income statement line item, Gains (losses) on Eurodollar futures, calculated in accordance with GAAP.The Company will provide this reconciliation in its future Exchange Act periodic reports. Gains (Losses) on Eurodollar Futures Contracts - Attributed to Current Period (Non-GAAP) (in thousands) Junior Repurchase Subordinated Three Months Ended, Agreements Debt Total September 30, 2013 $ ) $ ) $ ) June 30, 2013 ) ) ) March 31, 2013 ) ) ) December 31, 2012 ) ) ) September 30, 2012 ) ) ) June 30, 2012 5 ) ) March 31, 2012 9 ) ) Gains (Losses) on Eurodollar Futures Contracts - Attributed to Future Periods (Non-GAAP) (in thousands) Junior Repurchase Subordinated Three Months Ended, Agreements Notes Total September 30, 2013 $ ) $ ) $ ) June 30, 2013 March 31, 2013 ) ) December 31, 2012 91 88 September 30, 2012 ) ) ) June 30, 2012 ) ) ) March 31, 2012 ) 27 ) Gains (Losses) on Eurodollar Futures Contracts - Recognized in Income Statement (GAAP) (in thousands) Junior Repurchase Subordinated Agreements Debt Total Three Months Ended, $ ) $ ) $ ) September 30, 2013 June 30, 2013 ) 6 ) March 31, 2013 (5
